IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
MILTON CURTIS WILCOX,

              Petitioner,

v.                                                     Case No. 5D17-1854

STATE OF FLORIDA,

              Respondent.
________________________________
Opinion filed July 7, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Alfred Torres, Kissimmee, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the April 7, 2017

judgments and sentences in Case No. 2016-CF-003060 in the Circuit Court in and for

Osceola County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, LAMBERT and EISNAUGLE, JJ., concur.